 8:12-cr-00344-RFR-MDN Doc # 615 Filed: 07/23/21 Page 1 of 3 - Page ID # 4556


                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                      Plaintiff,                                  8:12CR344

       v.
                                                                   ORDER
RANDALL DAVID DUE,

                      Defendant.


       This matter is again before the Court on multiple pro se submissions from defendant
Randall David Due (“Due”).         More specifically, Due has submitted an “Affidavit
Complaint -- Motion 60(d)(3) - Hazel-Atlas Action” based on his unremitting allegations
of fraud on the Court in his criminal case (Filing No. 613) and a Motion under 28 U.S.C.
§ 2255 to Vacate, Set Aside, or Correct Sentence by a Person in Federal Custody (Filing
No. 611). The motions are the latest in a long line of similar motions and pleadings in this
and other courts challenging the criminal proceedings against him and his conviction and
sentence. See Due v. Saad, No. 3:18-CV-29, 2018 WL 6683931, at *2-3 (N.D.W. Va. Oct.
30, 2018), report and recommendation adopted, No. 3:18-CV-29, 2018 WL 6683003
(N.D.W. Va. Dec. 19, 2018), aff’d, 771 F. App’x 267 (4th Cir. 2019); accord Due v.
Werlich, No. 19-CV-1340-NJR, 2020 WL 733833, at *1 (S.D. Ill. Feb. 13, 2020),
reconsideration denied, No. 19-CV-1340-NJR, 2020 WL 1703197 (S.D. Ill. Apr. 8, 2020).

       In his latest submissions, Due largely raises the same issues and arguments
repeatedly reviewed and rejected by the Court as frivolous and without merit. To the extent
Due raises new arguments, they fare no better.

       The Court entered judgment in this case on December 5, 2014. Due did not directly
appeal. By any reasonable measure, his judgment has been final for more than six years.
See 28 U.S.C. § 2255(f). Due acknowledges his § 2255 motion is subject to a one-year
statute of limitation under § 2255(f)(1) but explains he “was not aware that [he] only had”
one year to file. Due’s purported lack of knowledge is insufficient to toll the statute of
 8:12-cr-00344-RFR-MDN Doc # 615 Filed: 07/23/21 Page 2 of 3 - Page ID # 4557




limitation, particularly in light of the circumstances of this case. See, e.g., Kreutzer v.
Bowersox, 231 F.3d 460, 463 (8th Cir. 2000) (explaining equitable tolling has not been
warranted “[e]ven in the case of an unrepresented prisoner alleging a lack of legal
knowledge or legal resources”); Deroo v. United States, 709 F.3d 1242, 1246 (8th Cir.
2013) (concluding a delay of several years “preclude[d] finding that [a prisoner] was
diligent, rendering his motion untimely”). And Due fails to provide any other compelling
basis to excuse or extend the limitation period.

       Even if Due’s motion were timely, it would still fail on the merits. The Court’s
careful review of Due’s “motion and the files and records of the case conclusively show
that [he] is entitled to no relief.” 28 U.S.C. § 2255(b); accord Jackson v. United States,
956 F.3d 1001, 1006 (8th Cir. 2020) (“No hearing is required where the claim is inadequate
on its face or if the record affirmatively refutes the factual assertions upon which it is
based.” (quoting Sinisterra v. United States, 600 F.3d 900, 906 (8th Cir. 2010))).

       The Court also will not issue a certificate of appealability. It can only issue a
certificate if Due has “made a substantial showing of the denial of a constitutional right.”
28 U.S.C. § 2253(c)(2); see also Fed. R. App. P. 22(b)(1). He has not.

       Based on the foregoing,

       IT IS ORDERED:
       1.     Defendant Randall David Due’s “Affidavit Complaint -- Motion 60(d)(3) -
              Hazel-Atlas Action” based on an alleged fraud on the Court in his criminal
              case (Filing No. 613) is denied.
       2.     Due’s Motion under 28 U.S.C. § 2255 to Vacate, Set Aside, or Correct
              Sentence by a Person in Federal Custody (Filing No. 611) is denied.
       3.     No certificate of appealability will issue.
       4.     The Clerk of Court is directed to send a copy of this order to Due at his
              address of record.

       Dated this 23rd day of July 2021.


                                              2
8:12-cr-00344-RFR-MDN Doc # 615 Filed: 07/23/21 Page 3 of 3 - Page ID # 4558




                                         BY THE COURT:



                                         Robert F. Rossiter, Jr.
                                         Chief United States District Judge




                                     3
